PD-0246-15 & PD-0247-15
                PD-0246&0247-15                                 COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                              Transmitted 3/4/2015 10:43:25 AM
                                                                Accepted 3/6/2015 11:01:40 AM
                                                                                  ABEL ACOSTA
                         No. __________________                                           CLERK



                              IN THE
                    COURT OF CRIMINAL APPEALS
                             OF TEXAS
                     SITTING AT AUSTIN, TEXAS




                   VALENTIN JUNIOR HERNANDEZ
                             Appellant


March 6, 2015                        V.

                         THE STATE OF TEXAS
                               Appellee




     On Petition for Discretionary Review from the Fifth Court of Appeals
                            Sitting at Dallas, Texas
                                  in Cause No.
                      05-13-00478-CR & 05-13-00479-CR
                On appeal from Criminal District Court No. 1
                           of Dallas County, Texas
                  In Cause No. F12-61625-H & F12-62626-H




                MOTION FOR AN EXTENSION OF TIME
                         IN WHICH TO FILE
                PETITION FOR DISCRETIONARY REVIE


                                      1
        COMES NOW Valentin Junior Hernandez, Appellant, and respectfully

submits this Motion for an Extension of Time in Which to File Petition for

Discretionary Review in the above entitled and numbered cause. In support of this

Motion, Appellant would show this Honorable Court the following:

                                                I.

        In trial case number, F12-61625 and F12-61626, Appellant pled not guilty to

aggravated robbery with a deadly weapon in Criminal District Court Number 1 of

Dallas County, Texas. (CR1: 42; CR2: 381). A trial was held before a jury, and the

jury found Appellant guilty of both offenses. (CR1: 42: CR2: 38). After a trial on

punishment, the jury assessed punishment at twenty years imprisonment. (CR1: 42;

CR2: 38). Judgment was entered by the trial court on April 3, 2013. (CR1: 42; CR2:

38). Notice of appeal was timely filed. (CR1: 47; CR2: 43).

                                               II.

        Appellant’s conviction was affirmed in the Court of Appeals on February 3,

2015 in an unpublished opinion. Hernandez v. State, No. 005-13-00478/00479-CR,

2015 Tex. App. LEXIS 996 (Tex. App. – Dallas, February 3, 2015).

                                              III.

        The deadline for filing a Petition for Discretionary Review is March 5, 2015.


1 CR1 refers to the District Court Clerk’s record in F12-61625-H; CR2 refers to the District
Court Clerk’s record in F12-61626-H.
                                                2
Appellant brings this motion for an extension of time within 15 days of the last date for

filing Petition for Discretionary Review, i.e., by filing this motion electronically on

March 4, 2015. TEX. R. APP. P. 68.2 (c).

                                           IV.

      Appellant requests an extension of time for a period of thirty (30) days. No prior

request for an extension of time has been made.

                                           V.

      The facts relied upon to show good cause for this requested extension are as

follows:

       (1) The undersigned attorney filed a petition for discretionary review in

      cause number PD-1541-14 styled Leonardo Geronimo Renteria Sanchez v.

      State of Texas on December 18, 2014 pending in the Texas Court of Criminal

      Appeals, Austin, Texas.

      (2) The undersigned attorney filed a brief in cause number 05-13-01710-CR

      styled Errington Charles Hatch v. State of Texas on January 31, 2015

      pending in the 5th District Court of Appeals, Dallas, Texas.

      (3) The undersigned attorney filed a brief in cause number 08-14-00208-CR

      styled Danielle Lozono v. State of Texas on February 17, 2015 pending in the

      8th District Court of Appeals, El Paso, Texas.


                                           3
      (4) The undersigned attorney filed a brief in cause number 05-14-

      00447/00448/00449/00450/00451-CR styled Chason Matthew Oden v. State

      of Texas on February 20, 2015 pending in the 5th District Court of Appeals,

      Dallas, Texas.

      (5) The undersigned attorney anticipates filing a brief on March 4, 2015 in

      cause number 05-14-00720-CR styled Raymond Edwards III v. State of

      Texas pending in the 5th District Court of Appeals, Dallas, Texas.

      (6) The undersigned attorney is preparing a brief in cause numbers 05-14-

      00331/00332/00333/00334-CR styled Neko Boykin v. State of Texas pending

      in the 5th District Court of Appeals, Dallas, Texas.

                                         VI.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

that this Honorable Court extend time for filing the Petition for Discretionary Review

for 30 days.




                                          4
                                                     Respectfully submitted,


                                                     /s/ Nanette Hendrickson
Lynn Richardson                                      Nanette Hendrickson
Chief Public Defender                                Assistant Public Defender
Dallas County, Texas                                 State Bar No. 24081423
                                                     Frank Crowley Courts Building
                                                     133 N. Industrial Blvd., LB-2
                                                     Dallas, Texas 75207-4399
                                                     nanette.hendrickson
                                                     @dallascounty.org
                                                     (214) 653-3582 (phone)
                                                     (214) 653-3539 (fax)

                          CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing brief was served on the Dallas
County Criminal District Attorney’s Office (Appellate Section), 133 N. Industrial
Blvd., LB-19, 10th Floor, Dallas, Texas, 75207, by hand delivery and electronic
service to Lori Ordiway at DCDAAppeals@dallascounty.org on March 4, 2015.

                                                     /s/ Nanette Hendrickson
                                                     Nanette Hendrickson




                                          5